Citation Nr: 1513923	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to January 8, 2008, for the grant of service connection for neuropathy of the right arm (previously claimed as numbness of the right shoulder) associated with service-connected intervertebral disc syndrome of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from October 1984 to June 1985 and from April 1986 to May 1991, with additional service in the Army Reserve.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for neuropathy of the right arm, effective January 8, 2008, as associated with the Veteran's cervical spine disorder.  

The Board further notes that, in addition to the paper claims file, there are also paperless, electronic records in Virtual VA and Veterans Benefit Management System (VBMS) associated with the Veteran's claim.  A review of these records reveals that, with the exception of a February 2015 brief submitted by the Veteran's representative, the records are either duplicative or irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for a cervical spine disorder on January 8, 2008, and service connection for right arm neuropathy was awarded as a neurological abnormality associated with such cervical spine disorder.  

2.  The Veteran did not file a formal or informal claim for service connection for any cervical spine disorder and/or associated neurological abnormalities of the right arm prior to January 8, 2008.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to January 8, 2008, for the grant of service connection for neuropathy of the right arm (previously claimed as numbness of the right shoulder) associated with service-connected intervertebral disc syndrome of the cervical spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's appeal arises from disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's VA treatment records and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Moreover, relevant to the Veteran's claim for an earlier effective date, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to her effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of her original claim for service connection, and her arguments on appeal are limited to her interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran contends that she is entitled to an effective date prior to January 8, 2008, for the grant of service connection for right arm neuropathy.  Specifically, she asserts that the effective date should be April 28, 2006, the date she filed a claim for entitlement to service connection for breast reduction surgery and residuals of such surgery.  In this regard, she has claimed that her right arm neuropathy was associated with her breast reduction surgery.  See Veteran's December 2009 Notice of Disagreement; June 2012 Statement of Accredited Representative.  

The Board finds that an effective date prior to January 8, 2008, for the grant of service connection for neuropathy of the right arm associated with service-connected intervertebral disc syndrome of the cervical spine is not warranted.  In making this determination, the Board notes that the statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year from separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

By way of background, the record reflects that, on April 28, 2006, the Veteran filed a claim for service connection for "breast reduction and residuals of surgery," to include "numbness on right side, breast shoulder."  See Veteran's April 20, 2006 VA Form 21-4138.  

In a March 2007 rating decision, the RO deferred the issues of entitlement to service connection for breast reduction surgery and numbness of the right side, breast, and shoulder, due to breast reduction surgery.  In a subsequent August 2007 rating decision, the RO denied entitlement to service connection for breast reduction surgery and numbness of the right side, breast, and shoulder, due to breast reduction surgery.  

Thereafter, on January 8, 2008, VA received the Veteran's claim for an increased rating for her service-connected lumbar spine disability, requesting that consideration be given to "cervical spine, neurological, muscular, and secondary conditions associated with her current service-connected back condition."  See January 8, 2008 VA Form 21-4138.  Additionally, on February 28, 2008, the Veteran submitted a request for reconsideration and increase, asserting that her claim for service connection for breast reduction surgery and numbness of the breast and shoulder were never addressed or deferred.  See February 28, 2008 VA Form 21-4138.  

In a September 2008 rating decision, the RO granted service connection for breast reduction surgery and painful scar, effective April 28, 2006, and deferred the issues of entitlement to compensation for right-sided breast numbness and cervical spine condition so as to obtain VA examinations addressing the matters.  

In April 2009, the Veteran was afforded VA examinations to address her right arm pain and numbness.  One examiner opined that the Veteran's right shoulder discomfort and numbness down the right arm was less likely as not from breast reduction surgery.  Another examiner determined that the Veteran had cervical radiculopathy and the Veteran's cervical spine disorder and peripheral neuropathy associated with her cervical spine disorder were all related to a truck accident that occurred on Active Duty for Training when she also injured her service-connected low back disorder.  

Subsequently, in the May 2009 rating decision currently on appeal, the RO granted service connection for the Veteran's: (1) cervical spine disorder, effective January 8, 2008, and (2) neuropathy of the right arm (previously claimed as numbness of the right breast and shoulder associated with breast reduction surgery), effective January 8, 2008.  Notably, in determining that service connection for neuropathy of the right arm was warranted, the RO found that this condition was related to the Veteran's service-connected cervical spine condition.  In this regard, the RO specifically found that the Veteran's neuropathy of the right arm was less likely related to the surgery of the breast, but, rather, was more likely related to the cervical condition, thereby establishing a basis to grant service connection on a secondary basis.  

Thereafter, in an April 2011 rating decision, the RO granted service connection for numbness of the right breast, effective April 28, 2006.  In doing so, the RO acknowledged that service connection for neuropathy of the right arm, shown as previously claimed as numbness of the right side breast and shoulder, was previously established; however, as the Veteran's right breast numbness was shown to be related to her breast surgery rather than her cervical spine disability, this condition should not have been included in the grant of service connection for right upper extremity neuropathy due to cervical spine disability.  As such, the RO assigned a separate evaluation for right breast numbness, effective April 28, 2006, the date of her claim for service connection for this disability.  In this regard, the RO highlighted that, unlike her numbness of the right breast, the Veteran's right shoulder complaints with pain radiating down the right arm were not related to her breast surgery, but were instead due to her cervical spine condition.  

Therefore, as right arm neuropathy was awarded as an associated neurological abnormality of the cervical spine disorder, the appropriate effective date was the date of claim for the cervical spine disorder, which was January 8, 2008.  In other words, the date entitlement arose was the date that the Veteran was awarded service connection for her cervical spine disorder.  

In making this determination, the Board recognizes that the Veteran filed a claim for service connection for breast reduction surgery in April 2006 asserting that she had right sided numbness of the breast and shoulder at that time.  However, the Veteran's right arm neuropathy was specifically found to be unrelated to her breast reduction surgery.  Rather, as just discussed, her right arm neuropathy was found to be associated with her cervical spine disorder.  In this regard, the record shows that the Veteran did not file a claim for her cervical spine condition until January 8, 2008.  An effective date for an associated and/or secondary disorder cannot be prior to the effective date of the primary disability.  See 38 C.F.R. § 3.310.  In sum, the appropriate effective date for the award of service connection for the Veteran's cervical spine disorder and associated right arm neuropathy was the date of claim, January 8, 2008.     

Importantly, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for a cervical spine disorder prior to the date of receipt of the January 8, 2008 claim.  Although the Veteran did file numerous claims prior to this date, they related to her service-connected low back condition or unrelated disorders.  Nothing in these documents can be reasonably construed as any intent to file a claim for a cervical spine disorder.  Although cervical spine pain was reported in a May 2000 private evaluation, this complaint was in relation to a January 2000 automobile accident and is completely silent with respect to any relation to service.  Moreover, a subsequent MRI of the cervical spine in November 2000 was normal.  In sum, the first documentation showing any intent on the part of the Veteran to file a claim for her cervical spine disorder was the January 8, 2008 claim.     

Additionally, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's neck disorder prior to her claim for service connection cannot constitute a request for service connection.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits for a cervical spine disorder and associated neurological abnormalities prior to the receipt of the Veteran's claim in January 2008.  Again, the April 2006 document only claimed service connection for residuals of breast reduction surgery and the Veteran's right arm neuropathy was later awarded service connection as an associated neurological abnormality of her cervical spine disorder.  The Board also recognizes that the Veteran had been suffering from a cervical spine disorder prior to this claim.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of an initial claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim for a cervical spine disorder.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to January 8, 2008, for the grant of service connection for right arm neuropathy.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to January 8, 2008, for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to January 8, 2008, for the grant of service connection for neuropathy of right arm (previously claimed numbness right shoulder) associated with service-connected intervertebral disc syndrome of the cervical spine is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


